Deen, Presiding Judge.
Timothy Towns was charged with two counts of burglary, one count of armed robbery, and one count of aggravated assault. After burglarizing a neighboring house, he was surprised by a woman and her young daughter when they returned to their own house, and, after threatening both with violence, he took money and jewelry from the woman’s person. Within minutes of this incident he was apprehended by DeKalb county police with the stolen items still in his possession. He was read his Miranda rights and signed a statement admitting to the burglaries but denying that he had committed either of the other offenses charged. After a Jackson-Denno hearing, the court below admitted the statement, and a jury found him guilty of armed robbery and both counts of *802burglary. He received a life sentence for armed robbery and two twenty-year sentences for burglary to be served concurrently.
Decided March 16, 1983.
Timothy G. Towns, pro se.
Robert E. Wilson, District Attorney, Susan Brooks, Assistant District Attorney, for appellee.
Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an' extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).

Judgment affirmed.


Banke and Carley, JJ., concur.